           Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 1 of 12. PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION
SONYA WASHINGTON                                      )             CASE NO. 1:20-cv-149
327 Yorkshire Road                                    )
Cleveland Heights, Ohio 44118                         )             JUDGE:
                                                      )
                Plaintiff,                            )
                                                      )
                         v.                           )             COMPLAINT FOR
                                                      )             INJUNCTIVE RELIEF AND
THE CLEVELAND CLINIC                                  )             DAMAGES
FOUNDATION                                            )
c/o CT Corporation System                             )             (Jury Demand Endorsed
4400 Easton Commons Way                               )             Hereon)
Suite 125                                             )
Columbus, Ohio 43219                                  )
                                                      )
                Defendant.                            )

       Plaintiff, Sonya Washington, by and through undersigned counsel, as her Complaint against

Defendant, The Cleveland Clinic Foundation (“Cleveland Clinic”), states and avers the following:

                                  JURISDICTION AND VENUE

 1. This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331, 1343, and

    1367 for Washington’s claims arising under 29 U.S.C. § 794 (Section 504 of the Rehabilitation

    Act of 1973 (“Section 504”)); 42 U.S.C § 12101(a)(7) (Americans with Disabilities Act

    (“ADA”)); 42 U.S.C. § 18116 (Section 1557 of the Patient Protection and Affordable Care Act

    (“ACA”)).

 2. Venue is properly in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2)

    because (a) the Defendant is located in this judicial district, and (b) a substantial part of the

    events or omissions giving rise to the Plaintiff’s claims occurred within this judicial district.
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 2 of 12. PageID #: 2



                                            PARTIES
3. Plaintiff Sonya Washington lives in Cleveland Heights, Ohio, less than five miles from

   Cleveland Clinic Express Care Clinic in Beachwood, Ohio (“Cleveland Clinic Express”). Ms.

   Washington is Deaf and uses ASL as her primary method of communication. Ms. Washington

   is an “individual with a disability” within the meaning of all applicable statutes and regulations.

   Ms. Washington has previously sought medical services at Cleveland Clinic and would use the

   healthcare services of Cleveland Clinic again if such services were made accessible to her.

4. Defendant The Cleveland Clinic Foundation is a non-profit corporation duly organized and

   existing pursuant to the laws of the state of Ohio. Cleveland Clinic operates health care

   facilities throughout Cuyahoga County, Ohio, including Cleveland Clinic Express in

   Beachwood, Ohio, and holds itself out to the public, including Plaintiff, as a provider of

   medical care services.

5. Cleveland Clinic is a recipient of federal financial assistance, including Medicare and/or

   Medicaid reimbursements, and Defendant is therefore subject to the requirements of Section

   504 of the Rehabilitation Act, 29 U.S.C. § 794.

                                 FACTUAL ALLEGATIONS

6. Washington incorporates by reference the allegations from the preceding paragraphs, as if fully

   re-alleged herein.

7. Washington relies on ASL to effectively communicate with others, including when seeking

   medical care.

8. ASL is a complete, complex language that employs signs made with the hands and other

   movements, including facial expressions and postures of the body. It is a language distinct




                                                2
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 3 of 12. PageID #: 3



   from English – it is not simply English in hand signals – and has its own vocabulary and

   rules for grammar and discourse structure.

9. Because of the difficulty many Deaf individuals experience reading and writing the English

   language, passing notes back and forth is not an effective means of communication under the

   ADA, Section 504, and the ACA.

10. Because Washington is Deaf, passing of written notes or being provided written instructions are

   not effective means of communication.

11. When Washington has sought medical treatment from Cleveland Clinic and other providers

   throughout her lifetime, she has relied on on-site ASL interpreters in order to communicate

   with health professionals and make informed medical decisions.

12. When Washington has sought medical treatment from Cleveland Clinic and other providers

   throughout her lifetime, she has refused to allow medical providers to utilize her minor children

   as ASL interpreters.

13. Washington’s minor children are not ASL interpreters, and are particularly unequipped to

   interpret complex medical discussions.

14. Despite the fact that Washington’s minor children are hearing, utilizing them as ASL

   interpreters against Washington’s wishes violates the ADA, Section 504, and the ACA, and

   does not result in effective communication between Washington and medical providers.

15. On or about January 1, 2020, Washington sought medical care for two of her minor children,

   ages 8 and 17, who were dealing with prolonged illnesses.

16. Washington reached out to Cleveland Clinic Express via Sorenson video relay service two

   hours prior to arrival to request that Cleveland Clinic provide ASL interpretation services

   during the visit so Washington could be involved in the medical care of her ailing minor

   children.

                                                3
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 4 of 12. PageID #: 4



17. Washington and her two minor children arrived at Cleveland Clinic Express during the

   afternoon of January 1, 2020.

18. After waiting to be seen by a medical provider, Washington was brought in a room with a nurse

   and her minor children.

19. The nurse was wearing a surgical mask covering her mouth and was unable to communicate at

   all with Washington.

20. Washington attempted multiple times to alert the nurse that Washington needed ASL

   interpretation so she could understand what was going on with the medical care of her two

   minor children.

21. The nurse refused to even acknowledge Washington’s concerns and attempted to use

   Washington’s minor daughter as an ASL interpreter despite Washington and her daughter’s

   protestations that using a minor child as an ASL interpreter during the minor child’s own

   medical care was unacceptable.

22. The nurse continued to ignore Washington as the examination of Washington’s two minor

   children continued without Washington being permitted to participate.

23. The nurse left her surgical mask on throughout the entire examination of Washington’s minor

   children, making it impossible for Washington to read the nurse’s lips or facial expressions.

24. Instead of making even a cursory attempt to seek out ASL interpretation services, the nurse

   became outwardly hostile towards Washington.

25. Washington’s daughter told the nurse that Washington “wants you to talk to her because she

   is the parent.” The nurse responded, “yes, she is.”

26. Later in the conversation, the nurse admonished Washington for attempting to communicate

   with the nurse and told Washington that Washington’s minor daughter is translating for her.

27. When Washington’s minor daughter responded that Washington felt she was not being

   respected, the nurse told Washington, “do not yell at me, please, no. You can’t talk to me like
                                                4
            Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 5 of 12. PageID #: 5



   that.”

28. Washington was not yelling or being aggressive and was simply generating sound because she

   unable to speak while simultaneously signing her concerns to her daughter about the

   discrimination and hostility she was facing for simply wanting to be involved in the medical

   care of her minor children.

29. The nurse, refusing to comprehend the intolerable situation Washington and her children were

   being placed in, declared that “I feel like, I don’t feel comfortable, I really don’t,” and stormed

   out of the room mid-examination.

30. When a Cleveland Clinic doctor entered the room for examination of Washington’s minor

   children, he attempted to communicate with Washington through passed written notes, which

   did not result in effective communication.

31. Washington continued to request ASL interpretation services and wrote a note on her phone

   that she was being ignored and needed the accommodation of an interpreter so she could

   participate in the medical care of her minor children.

                               COUNT I
    SECTION 504 OF THE REHABILITATION ACT OF 1973, 29 U.S.C. § 701 et seq.

32. Washington incorporates by reference the allegations from the preceding paragraphs, as if fully

   re-alleged herein.

33. Washington is profoundly Deaf and her disability substantially limit one or more of her major

   life activities, including her ability to effectively communicate with others who are not fluent

   in ASL.

34. Washington is therefore considered to be an individual with a disability under Section 504 of

   the Rehabilitation Act, as amended.

35. Cleveland Clinic is a recipient of federal financial assistance by virtue of receipt of Medicare

   and Medicaid payments, as well as other financial assistance.

                                                 5
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 6 of 12. PageID #: 6



36. Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, requires that no qualified individual

   with a disability, on the basis of that disability, be excluded from participation in or be denied

   the benefit of the services, programs, activities, or to be otherwise discriminated against.

37. The doctors, nurses, and all other employees and staff of Cleveland Clinic who interacted with

   Washington had actual knowledge of her disability, yet, Washington was consistently denied

   any form of effective communication.

38. Accordingly, Cleveland Clinic discriminated against Washington in the equal use of its

   facilities, and as a result, Washington experienced mental anguish and humiliation in violation

   of her civil rights.

39. Cleveland Clinic failed to provide services to Washington as it would have provided a

   similarly situated hearing patient.

40. Cleveland Clinic’s policies, practices, and procedures, particularly the actions and omissions

   described above, violated Washington’s rights under Section 504 of the Rehabilitation Act by

   discriminating on the basis of a disability.

41. Cleveland Clinic has discriminated against Washington by failing to provide auxiliary aids and

   services necessary to ensure effective communication with individuals who are Deaf or hard

   of hearing in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

42. At all times material, the employees, staff, and agents of Cleveland Clinic would have been

   able to communicate effectively with Washington if Cleveland Clinic had provided qualified

   interpreter services.

43. Cleveland Clinic staff knew that Washington would be harmed by their failure to provide an

   interpreter.

44. As a result of Cleveland Clinic’s actions, Washington has been damaged and experienced

   emotional suffering, pain, and anguish.

45. Cleveland Clinic’s actions were intentional, with reckless disregard, and with deliberate
                                                  6
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 7 of 12. PageID #: 7



   indifference to the rights and needs of Washington.

                             COUNT II
TITLE III OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181 et seq.

46. Washington incorporates by reference the allegations from the preceding paragraphs, as if fully

   re-alleged herein.

47. Washington’s profound Deafness substantially limits her major life activities, including her

   ability to effectively communicate.

48. Washington is an individual with a disability under Title III of the Americans with Disabilities

   Act.

49. Washington meets the essential eligibility requirements for Cleveland Clinic services at all

   times material hereto.

50. Washington will likely return to Cleveland Clinic premises in the near future and will be

   harmed by Cleveland Clinic discriminatory policies and procedures.

51. Cleveland Clinic violated Title III of the Americans with Disabilities Act in numerous ways,

   including discriminatory actions which occurred when Cleveland Clinic:

       a. Failed to maintain policies and procedures to ensure compliance with Title III of the

           Americans with Disabilities Act, specifically policies that provide equal access and

           effective communication to individuals with disabilities, 28 C.F.R. § 36.303(a) (2010);

       b. Failed to ensure that communications with Washington was as effective as

           communications with non-disabled patients, 28 C.F.R. § 36.303(a) (2010);

       c. Failed to provide auxiliary aids and services, including a qualified interpreter, and to

           modify policies and procedures to prevent discrimination against Plaintiff, 28 C.F.R.

           § 36.303(a) (2010), 28 C.F.R. § 36.302(a) (2010);

       d. Excluded Washington from services of the public entity and denied Washington the

           benefit of these services due to her disabilities, 28 C.F.R. § 36.202(a) (2010).
                                                7
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 8 of 12. PageID #: 8



52. Cleveland Clinic had knowledge of its obligations under the Americans with Disabilities Act

   and was deliberately indifferent to the rights of Washington.

53. Cleveland Clinic knew that Washington would be harmed by their failure to provide an
    interpreter.
                                      COUNT III
SECTION 1557 OF THE PATIENT PROTECTION AND AFFORDABLE CARE ACT, 42
                                    U.S.C. § 18116

54. Washington incorporates by reference the allegations from the preceding paragraphs, as if fully

   re-alleged herein.

55. At all times relevant to this action, Section 1557 of the Patient Protection and Affordable Care

   Act (“Section 1557”), was in full force and effect and applied to Cleveland Clinic conduct.

56. At all times relevant to this action, Section 1557, 42 U.S.C. § 18116, incorporated the definition

   of disability in the Rehabilitation Act, 29 U.S.C. § 705(9).

57. At all times relevant to this action, Washington had substantial limitations to the major life

   activity of hearing and speaking, and was an individual with a disability within the meaning of

   the Rehabilitation Act, 29 U.S.C. § 705(9) and Section 1557, 42 U.S.C. § 18116.

58. At all times relevant to this action, Washington’s primary language for communication was

   ASL and not English; and Washington had limited ability to read, write, speak, or understand

   English, and was an individual with limited English proficiency within the meaning of Section

   1557, 45 C.F.R. § 92.4.

59. At all times relevant to this action, Cleveland Clinic received federal financial assistance,

   including Medicaid reimbursements, and was principally engaged in the business of providing

   health care. Therefore, Cleveland Clinic is a health program or activity receiving federal

   financial assistance pursuant to 42 U.S.C. § 18116(a).

60. Pursuant to Section 1557, “an individual shall not, on the grounds prohibited...under section

   504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded from participation in, be

                                                 8
          Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 9 of 12. PageID #: 9



   denied the benefits of, or be subjected to discrimination under, any health program or activity,

   any part of which is receiving Federal financial assistance . . .” 42 USC § 18116.

61. Cleveland Clinic has discriminated and continues to discriminate against Washington solely

   on the basis of Washington’s disabilities and her limited English proficiency denying him

   meaningful access to the services, programs, and benefits Cleveland Clinic offers to other

   individuals by refusing to provide auxiliary aids and services necessary to ensure effective

   communication in violation of Section 1157, 42 U.S.C. § 18116.

62. Cleveland Clinic discriminated against Washington by failing to ensure effective

   communication through the providing of qualified sign language interpreters.

63. As set out above, absent injunctive relief there is a clear risk that Cleveland Clinic’s actions

   will recur again with Washington and other Deaf patients and family members.

64. Washington is therefore entitled to seek and recover compensatory damages for the injuries

   and loss she sustained as a result of Cleveland Clinic intentionally discriminatory conduct as

   alleged, pursuant to 42 U.S.C. § 18116(a).

65. Washington is further entitled to an award of attorney’s fees, costs, and disbursements pursuant

   to 42 U.S.C. § 18116(a) and/or common law.

   WHEREFORE, Washington respectfully prays that this Court grant the following relief

against Cleveland Clinic, including entering a declaratory judgment, pursuant to Rule 57 of the

Federal Rules of Civil Procedure, stating that Cleveland Clinic practices, policies, and procedures

have subjected Washington to discrimination in violation of Section 504 of the Rehabilitation Act

and Title III of the Americans with Disabilities Act, and permanently enjoin Cleveland Clinic from

any practice, policy, and/or procedure which will deny Washington equal access to and benefit

from Cleveland Clinic’s services, or which deny Washington effective communication with

Cleveland Clinic. This includes entering a permanent injunction ordering Cleveland Clinic:

                                                9
     Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 10 of 12. PageID #: 10



a. To immediately begin providing Washington with interpreters to ensure she receives

       adequate healthcare for any other medical issues;

b. To cease discrimination against Washington and all other Deaf or hard of hearing

       patients;

c. To promulgate and comply with policies and procedures to ensure that Cleveland Clinic

       and their staff do not discriminate against individuals who are Deaf or hard of hearing;

d. To promulgate and comply with procedures to ensure that Cleveland Clinic will provide

       and pay for interpreter services when needed by individuals who are Deaf or hard of

       hearing in all services offered by Cleveland Clinic;

e. To promulgate and comply with procedures to ensure that Cleveland Clinic will notify

       individuals who are Deaf or hard of hearing of their right to effective communication.

       This notification will include posting explicit and clearly worded notices that state that

       Cleveland Clinic will provide ASL interpreters and/or other communication services

       that ensure effective communication with Deaf or hard of hearing persons;

f.     Award compensatory damages to Washington;

g. Award reasonable costs and attorneys’ fees; and




                                             10
 Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 11 of 12. PageID #: 11



h. Award any and all other relief that may be necessary and appropriate.


                                              Respectfully Submitted,


                                              /s/ Sean H. Sobel
                                              Sean H. Sobel (0086905)
                                              Sobel, Wade & Mapley, LLC
                                              2460 Fairmount Boulevard, Suite 314
                                              Cleveland, Ohio 44106
                                              T: (216) 223-7213
                                              F: (216) 223-7213
                                              sobel@swmlawfirm.com

                                              /s/ Andrew November
                                              Andrew November (0085018)
                                              Liner Legal, LLC
                                              4269 Pearl Road, Suite 104
                                              Cleveland, Ohio 44109
                                              T: (216) 282-1773
                                              F: (216) 920-9996
                                              anovember@linerlegal.com


                                              Counsel for Plaintiff Sonya Washington




                                       11
        Case: 1:20-cv-00149 Doc #: 1 Filed: 01/22/20 12 of 12. PageID #: 12



                                     JURY DEMAND

       Plaintiff Sonya Washington demands a trial by jury by the maximum number of jurors

permitted.


                                                      /s/ Sean H. Sobel
                                                      Sean H. Sobel (0086905)

                                                      Counsel for Plaintiff Sonya Washington




                                             12
